  Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 1 of 21 PageID #:2003




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

MICHELLE HIGGINS, et al.,                          )
                                                   )
                 Plaintiffs,                       )
                                                   )          No. 17-cv-07637
          v.                                       )
                                                   )          Judge Andrea R. Wood
LAKE COUNTY CIRCUIT COURT                          )
CLERK’S OFFICE, et al.,                            )
                                                   )
                 Defendants.                       )

                               MEMORANDUM OPINION AND ORDER

          Plaintiffs Michelle Higgins, Tiffany Deram, and Joshua Smothers—all former long-time

employees of Defendant Lake County Circuit Court Clerk’s Office (“Clerk’s Office”)—

campaigned for incumbent Keith Brin during the 2016 election for Lake County Court Clerk. Brin

lost. The new Court Clerk, Defendant Erin Cartwright Weinstein, fired Plaintiffs as one of her first

acts in office. Plaintiffs assert that they were fired for supporting Brin over Weinstein, in violation

of their First Amendment rights. Defendants now seek summary judgment pursuant to Federal

Rule of Civil Procedure 56, contending that political loyalty was a valid job qualification for

Higgins and Deram, all three Plaintiffs were fired for poor performance, and no Plaintiff is

entitled to injunctive relief. (Dkt. No. 88.) For the reasons stated below, Defendants’ motion is

denied.

                                          BACKGROUND

          I.     Compliance with Local Rule 56.1

          As a threshold matter, Defendants contend that Plaintiffs failed to comply with Local Rule

56.1 with their response to Defendants’ statement of facts and Plaintiffs’ statement of additional

facts. (See Pls.’ Resp. to Defs.’ Rule 56.1 Statement of Uncontested Facts (“PRSOF”), Dkt. No.
  Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 2 of 21 PageID #:2004




104.) As relief, Defendants ask that Plaintiffs’ filing be disregarded and certain of Defendants’

facts deemed admitted.

       In this District, a party moving for summary judgment must file a statement of material

facts consisting of “concise numbered paragraphs” and supported by citations to “specific

evidentiary material” attached as numbered exhibits; legal arguments are not allowed. N.D. Ill. R.

56.1(a)(2), 56.1(d). The same rules apply to a responding party filing a statement of additional

facts in opposition to summary judgment. N.D. Ill. R. 56.1(b)(3), 56.1(d). A party’s response to a

statement of facts must attach evidentiary material, plainly assert, dispute, or admit and dispute in

part each asserted fact, concisely explain the evidentiary support for disputes, and avoid legal

argument (except appropriate objections). N.D. Ill. R. 56.1(e). Any fact not controverted by the

opposing party’s response may be deemed admitted. N.D. Ill. R. 56.1(e)(3); see De v. City of

Chicago, 912 F. Supp. 2d 709, 714 (N.D. Ill. 2012).

       Plaintiffs, here, certainly should have followed Local Rule 56.1 more closely. For

example, they responded to one of Defendants’ asserted facts with a nine-page narrative

response—hardly a concise explanation of “how the cited material controverts the asserted fact”

as required by Local Rule 56.1(e)(3). (See PRSOF ¶ 88.) Similarly, many of Plaintiffs’ statements

of additional facts are too long. (See, e.g., Defs.’ Resp. to Pls.’ Local Rule 56.1(B)(3)(C)

Statement of Additional Facts (“DRSOF”) ¶¶ 2, 15, 53, Dkt. No. 109.) Viewed as a whole,

however, the Court concludes that Plaintiffs’ filings are adequate and need not be stricken. Where

Plaintiffs have not adequately disputed Defendants’ facts, those facts will be deemed admitted to

the extent warranted by the supporting evidence. The Court will resolve issues regarding the

admissibility of proffered evidence and whether material facts have been effectively disputed as

those issues arise in the course of this opinion. The Court has taken care to consider only facts




                                                 2
    Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 3 of 21 PageID #:2005




that are admissible or “could later be presented in an admissible form.” Olson v. Morgan, 750

F.3d 708, 714 (7th Cir. 2014); see also Fed. R. Civ. P. 56(c).

        II.     Undisputed Facts

        The following facts are drawn from the parties’ Local Rule 56.1 submissions and are

undisputed.

        Plaintiffs Higgins, Deram, and Smothers are former employees of the Clerk’s Office.

(PRSOF ¶¶ 3–5.) Defendant Weinstein is the Clerk of the Lake County Circuit Court.1 (Id. ¶ 6.)

Defendant Clerk’s Office is a government entity under the State of Illinois’s judicial branch. (Id.

¶ 7.) Defendant Lake County is a party to this case for indemnification purposes only. (Mem. Op.

& Order at 11, Dkt. No. 54.)

        Plaintiffs were at-will employees of the Clerk’s Office. (PRSOF ¶¶ 12, 31, 51.) Higgins

began working there in 1985, Deram in 1998, and Smothers in 2007. (Id.) At the time of their

terminations, Higgins was Department Chief of Criminal Division and the Branch Courts, Deram

was Department Chief of Records, Small Claims, Civil Counter, the Criminal Traffic Counter,

and Traffic Court Clerks, and Smothers was Supervisor of the Round Lake Beach branch and

interim supervisor of the Records Department. (Id. ¶¶ 15, 37, 56; DRSOF ¶ 43.)

        Weinstein defeated incumbent Brin in the 2016 election for Clerk of the Circuit Court of

Lake County. (PRSOF ¶ 8.) On November 22, 2016, Weinstein met with Rodney Marion, Lake

County’s Director of Human Resources, to discuss the probable termination of Plaintiffs. (Id.

¶ 86.) Weinstein testified that she decided to terminate Plaintiffs one week later, on November 29,

2016, based on negative information she had acquired about them; however, Plaintiffs contend


1
 Weinstein was previously named in both her individual and official capacities. But the official capacity
claim has been dismissed as duplicative of the claim against the Clerk’s Office. (Mem. Op. & Order at 4–5,
Dkt. No. 54.)



                                                   3
    Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 4 of 21 PageID #:2006




that Weinstein’s explanations were pretextual and that their terminations were actually retaliatory.

(Id. ¶ 87.) On December 1, 2016—Weinstein’s first day in office—Plaintiffs each met separately

with Weinstein and were given letters telling them that they had been placed on administrative

leave and should return for a follow-up meeting the next day. (Id. ¶ 63.) On December 2, 2016,

Plaintiffs were terminated. (Id.)

                                            DISCUSSION

        Plaintiffs have one claim remaining in this case: that they were fired for supporting Brin

over Weinstein for Court Clerk in violation of their First Amendment rights.2 Pursuant to 42

U.S.C. § 1983, Plaintiffs seek damages against Weinstein in her individual capacity and injunctive

relief against the Clerk’s Office. Defendants seek summary judgment as to all Plaintiffs, as well as

with respect to the request for injunctive relief.

        Under Federal Rule of Civil Procedure 56, “[a] party may move for summary judgment,

identifying each claim or defense—or the part of each claim or defense—on which summary

judgment is sought.” Fed. R. Civ. P. 56(a). “The court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Id. A genuine dispute of material fact exists when there is

“sufficient evidence favoring the nonmoving party for a jury to return a verdict for that party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Inferences drawn from the underlying

facts “must be viewed in the light most favorable to the party opposing the motion,” but the

nonmoving party must establish more than just “some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenish Radio Corp., 475 U.S. 574, 586–87 (1986).



2
  Plaintiffs’ equal protection claim was previously dismissed by the Court (Mem. Op. & Order at 3–4), and
they voluntarily dismissed their state-law claims. (Pls.’ Notice of Voluntary Dismissal, Dkt. No. 35.)



                                                     4
  Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 5 of 21 PageID #:2007




Ultimately, “[s]ummary judgment is inappropriate when alternate inferences can be drawn from

the available evidence.” Spiegla v. Hull, 371 F.3d 928, 935 (7th Cir. 2004).

       I.      Elrod-Branti Exception

       “The First Amendment generally prohibits government officials from dismissing or

demoting an employee because of the employee’s engagement in constitutionally protected

political activity.” Heffernan v. City of Paterson, 136 S. Ct. 1412, 1416 (2016). Although

Defendants do not dispute that Plaintiffs’ political support of Brin would generally be considered

constitutionally protected speech, they nonetheless argue that Higgins and Deram held positions

for which political loyalty is a valid job requirement and therefore their claim under the First

Amendment for retaliation necessarily fails.

       The Elrod-Branti exception to the general prohibition on termination based on political

affiliation provides that “while public employers cannot condition employment on an individual’s

political affiliation, an employee’s First Amendment right of political association leaves room for

employers to dismiss employees in positions where political loyalty is a valid job qualification.”

Bogart v. Vermilion County, 909 F.3d 210, 213 (7th Cir. 2018) (citing Branti v. Finkel, 445 U.S.

507, 516 (1980); Elrod v. Burns, 427 U.S. 347, 372 (1976)). Party affiliation may be an

appropriate requirement where “the job involves the making of policy and thus the exercise of

political judgment or the provision of political advice to the elected superior, or because it is a job

(such as speechwriting) that gives the holder access to his political superiors’ confidential,

politically sensitive thoughts.” Riley v. Blagojevich, 425 F.3d 357, 359 (7th Cir. 2005) (citations

omitted). Party affiliation, however, is not necessarily a valid requirement for all policymaking

jobs. “The coach of a state university’s football team formulates policy, but no one could

seriously claim that Republicans make better coaches than Democrats . . . the question is whether




                                                  5
  Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 6 of 21 PageID #:2008




the hiring authority can demonstrate that party affiliation is an appropriate requirement for

[performing the job].” Branti, 445 U.S. at 518.

               A.      Job Descriptions

       The parties in this case agree that Higgins and Deram were Department Chiefs at the time

of their terminations. Defendants, however, contend that Higgins and Deram officially held the

positions of “Deputy Chief, Circuit Court” and that the associated job description shows that

party affiliation was an appropriate requirement for their jobs. According to that job description,

the Deputy Chief’s responsibilities include to “[d]evelop procedures and protocol as changes

require and train or relay information to staff,” “[s]chedule staff, reassign staff as needed,

discipline staff,” and “[m]anage the daily activities in an assigned division/courtroom.” (Defs.’

Rule 56.1 Statement of Uncontested Facts (“DSOF”), Ex. 10, Position Description: Deputy Chief,

Dkt. No. 92-10.) Plaintiffs respond that Defendants have not shown that this job description

applied to Higgins and Deram, that Higgins and Deram are not familiar with the description, and

that Higgins and Deram do not meet the qualifications for the description (neither have bachelor’s

degrees), all suggesting that the description was not actually used.

       Generally, elected officials may rely on job descriptions to determine whether an

employee falls under the Elrod-Branti exception, without a deeper examination of how the

position functions in practice. Riley, 425 F.3d at 361 (“Incoming political leaders should be

enabled to discover without protracted inquiry which jobs they can fill.”). But officials must still

demonstrate a connection between the job description and the corresponding employees. “[The]

inquiry must focus on how the description was created; how it is updated and thus kept realistic

rather than being allowed to drift far from the actual duties of the position; in short, on how

reliable, how authoritative, the description is.” Id.




                                                   6
  Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 7 of 21 PageID #:2009




       Defendants have offered no evidence establishing that Higgins or Deram held the title of

Deputy Chief. To the contrary, the parties agree that Higgins and Deram were Department

Chiefs. Nowhere do Defendants offer support for the conclusion that the Deputy Chief job

description corresponded to Higgins’s or Deram’s roles. And further, Defendants have not

established any of the corroborating factors laid out in Riley, such as how the job description was

created and updated. No evidence has been offered that the description was used for any

purpose—let alone to define Higgins’s or Deram’s roles. On the other hand, the record provides a

basis to find the descriptions unreliable. Both Higgins and Deram testified that they had never

been given a copy of the descriptions and that they did not meet at least one of the listed job

requirements: holding a bachelor’s degree. (PRSOF ¶ 11.) While the Seventh Circuit in Riley

concluded that a job description was reliable because it had been made and updated by a state

agency and reviewed by the state’s Civil Service Commission, Defendants here have not

established anything about how the Deputy Chief position was created, reviewed, and

implemented. Riley, 425 F.3d at 361–62.

       Because there is a genuine dispute of material fact as to whether their job descriptions

establish that Higgins and Deram fell under the Elrod-Branti exception, Defendants are not

entitled to summary judgment on that basis.

               B.      Job Responsibilities

       Defendants next contend that political affiliation was a valid job requirement for Higgins

and Deram because of their responsibilities.

       As Department Chief, Higgins supervised several divisions within the Clerk’s Office,

including the Branch Courts, the Criminal Court Clerks, and the Civil Court Clerks (Law and

Chancery). (PRSOF ¶ 16.) She was also regarded as “fresh eyes” in the Traffic Branch Courts,




                                                 7
  Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 8 of 21 PageID #:2010




charged with making recommendations and reporting issues to improve service to the public. (Id.)

Higgins supervised around 70 people (including seven supervisors reporting directly to her) and

provided input on, reviewed, and signed off on their evaluations, consulting confidential

personnel files to do so. (Id. ¶¶ 18, 21.) Higgins made recommendations for employee discipline,

which were typically accepted by her bosses; she believed that they trusted her judgment

regarding personnel issues. (Id. ¶¶ 22, 23.) She also helped implement a new policy and

procedure for managing the Clerk’s Office’s evidence room. (Id. ¶ 20.)

        Deram had similar supervisory responsibilities. For example, she oversaw several

departments within the Clerk’s Office, supervising around 60 employees including supervisors

and assistant supervisors. (Id. ¶¶ 37, 40.) She also consulted on developing new protocols for the

evidence room and worked with Brin to launch a new E-Filing division. (Id. ¶¶ 41, 43.) Deram

consulted with stakeholders like the Lake County State’s Attorney’s Office and the

Administrative Office of Illinois Courts to provide recommendations to her bosses. (Id. ¶ 42.)

And like Higgins, Deram believed that she was trusted by her bosses to carry out procedures at

their request. (Id. ¶ 39.)

        Yet Weinstein testified that she did not believe that political affiliation was a requirement

for effective job performance for Deram’s or Higgins’s replacements. (DSOF, Ex. 5, Weinstein

Dep. 60:4–61:8, Dkt. No. 92-5.) She also testified that their replacements do not create policy,

although she attributed it to union contract requirements. (Id. at 64:2–22.) Further, Higgins and

Deram were at least two levels below the Clerk in the office hierarchy—there is a “Chief Deputy”

position above them. (DSOF, Ex. 2, Higgins Dep. 32:15–33:3, 34:5–19, Dkt. No. 92-2.) Deram

also testified that the Clerk’s Office’s policies were created by others, including the Clerk and the

Chief Deputy but also the Administrative Office of Illinois Courts, the State’s Attorney’s Office,




                                                  8
    Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 9 of 21 PageID #:2011




and others. (DSOF, Ex. 3, Deram Dep. 165:17–171:12, Dkt. No. 92-3.)3 While Higgins and

Deram clearly exercised meaningful discretion in their jobs, which involved supervising dozens

of employees at multiple levels of authority and managing multiple divisions of the Clerk’s

Office, the mere exercise of discretion does not make political affiliation a job requirement. See

Riley, 425 F.3d at 359 (“Above the lowest levels of the civil service the question is not discretion

or no discretion but less or more, and in such cases drawing a line is inescapably arbitrary . . . .”).

        Defendants have the burden of establishing that the Elrod-Branti exception applies.

Kiddy-Brown v. Blagojevich, 408 F.3d 346, 354 (7th Cir. 2005). Here, however, the record

reveals a question of fact as to whether Higgins and Deram exercised the kind of discretion and

policymaking authority that would make political affiliation a requirement for their jobs. While

they played roles in significant initiatives at the Clerk’s Office, like creating new procedures for

the evidence room and launching a new division for E-Filing, a reasonable jury could nonetheless

conclude that policy decisions were made multiple levels above them. In short, there is a disputed

issue of material fact as to whether Higgins and Deram wielded significant discretion to

implement the Clerk’s goals or exercised authority within the narrow confines of policies set by

others. Thus, the Court cannot find as a matter of law that Higgins and Deram were subject to the

Elrod-Branti exception based on their responsibilities.




3
  Defendants object that it mischaracterizes Deram’s testimony to state that the Clerk’s Office’s policies
were created by people with higher authority than the Department Chiefs. But Deram testified as much,
stating: “[A]ny other policy that was developed within the [Clerk’s Office] . . . for the most part, it’s all
written up for us. AOIC [Administrative Office of the Illinois Courts] standards tell us what we have to
follow. Statute tells us what we have to follow. The State’s Attorney’s Office tells us and consulted with us
on what we had to follow . . . . [F]or the most part every policy that the Circuit Clerk’s Office follows was
written and adapted by somebody of much higher authority than me.” (Deram Dep. 166:10–18; 167:6–9.)



                                                     9
 Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 10 of 21 PageID #:2012




       II.     Prima Facie Case

       To establish a prima facie case of political retaliation, Plaintiffs must show that “(1) their

speech was constitutionally protected; (2) they suffered a deprivation likely to deter free speech;

and (3) their speech was at least a motivating factor in the employer’s actions.” Yahnke v. Kane

County, 823 F.3d 1066, 1070 (7th Cir. 2016). Focusing on the third element, to establish that their

protected speech was a motivating factor in their terminations, Plaintiffs must “demonstrate a

causal connection between the conduct [their protected speech] and the employer’s action.” Daza

v. Indiana, 941 F.3d 303, 309 (7th Cir. 2019). “As a threshold matter, the plaintiff must show that

the defendant was aware of the protected conduct.” Id. When the employer’s action “follows on

the close heels of protected expression,” suspicious timing alone can establish a causal

connection, although “this is a context-specific analysis with no formal legal rule.” Id. Otherwise,

Plaintiffs may offer other evidence to establish a causal connection. Id.

       The first question, then, is whether Plaintiffs have adduced sufficient evidence that

Weinstein was aware of their political support for Brin. Weinstein testified at her deposition that

during her campaign, she did not know Higgins (or even what Higgins looked like) and she did

not know Smothers worked on Brin’s campaign. (Weinstein Dep. 43:3–8, 46:1–3, 85:21–24.) But

Weinstein also testified that she expected that Higgins and Deram would be supporting Brin, as

he was their boss, and that she would not have been surprised if Smothers supported Brin. (Id. at

61:17–20, 62:20–63:6.) Further, Deram testified that Weinstein saw her and her co-Plaintiffs at

campaign events and that Weinstein’s husband “had a great time calling us out and yelling

derogatory comments at us or calling us fakes and liars . . . [Weinstein] was always in tow right

behind him.” (Deram Dep. 100:7–102:13.)




                                                 10
    Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 11 of 21 PageID #:2013




        Deram also testified about a dramatic encounter at the Highwood Pumpkin Fest, where he

recalls that Weinstein’s husband “stood in front of our table and called us all [various

expletives].”4 (Id. at 102:10–11.) Similarly, Higgins testified that she walked in parades and

attended numerous campaign events on behalf of Brin, where she wore a Brin t-shirt and was seen

by Weinstein, her husband, and other Weinstein supporters, including Donna Hamm, who is now

the office’s Chief Deputy. (Higgins Dep. 68:15–19, 69:2–72:15.) Higgins also knew Weinstein’s

husband and had previously had numerous conversations with him when she was a criminal court

clerk and he was a criminal defense attorney. (Id. at 95:23–96:11.) Additionally, Smothers

testified that at a Fourth of July parade event in which Smothers marched with Brin, Weinstein’s

group was immediately ahead of them, “back to back.” (DSOF, Ex. 4, Smothers Dep. 109:2–11,

Dkt. No. 92-4.) Smothers also testified that he had “direct prolonged eye contact” with Weinstein

at a Rib Fest event. (Id. at 110:9–111:1.) And finally, Weinstein testified that she saw Smothers at

the Clerk’s Office prior to her election, not working but instead wandering around carrying a cup

of coffee and socializing. (Weinstein Dep. 50:19–52:4.)

        Plaintiffs’ evidence would allow a reasonable jury to conclude that Weinstein knew that

Plaintiffs had supported Brin. The Court cannot resolve the credibility issue of whose testimony

to believe at the summary judgment stage. See Payne v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003)

(“On summary judgment a court may not make credibility determinations, weigh the evidence, or

decide which inferences to draw from the facts; these are jobs for a factfinder.”). Accordingly,

there is a disputed issue of fact.


4
  Defendants object that Deram’s testimony regarding what Weinstein’s husband said is hearsay. They are
mistaken. Hearsay is a statement “offer[ed] in evidence to prove the truth of the matter asserted in the
statement.” Fed. R. Evid. 801(c)(2). Plaintiffs do not assert that Weinstein’s husband’s derogatory remarks
about them were true; rather, they argue that what he said—while Weinstein looked on—allows for an
inference that Weinstein knew who Plaintiffs were and that they supported Brin.



                                                   11
    Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 12 of 21 PageID #:2014




        With respect to the purportedly suspicious timing of their terminations, it is undisputed

that Weinstein terminated Plaintiffs as one of her very first acts in office. She made the decision

to terminate them before taking office and set their firing in motion, causing Plaintiffs to be

locked out of their computers at 12:01 a.m. on the first day of her administration. (DRSOF ¶ 13.)

Weinstein suspended Plaintiffs approximately one hour after she was sworn in, asking them to

collect their belongings and leave the office. (Id.) Further, the record does not contain any

evidence of a “significant intervening event” interrupting the suspicious timing between

Plaintiffs’ political activity and their termination. See Kidwell v. Eisenhauer, 679 F.3d 957, 967

(7th Cir. 2012). In such circumstances, the termination of government employees who opposed

(or failed to support) the reelection of an elected official can establish causation for purposes of a

prima facie case of retaliatory political termination. See Coen v. Coffelt, No. 09 C 2049, 2011 WL

1303340, at *9 (N.D. Ill. Mar. 31, 2011); Foster v. DeLuca, No. 04 C 5850, 2006 WL 1980197, at

*6 (N.D. Ill. July 7, 2006). For purposes of establishing causation based on suspicious timing, the

Seventh Circuit “typically allow[s] no more than a few days to elapse between the protected

activity and the adverse action.” Kidwell, 679 F.3d at 966. However, the analysis is context-

specific with no formal legal rule. Because Weinstein terminated Plaintiffs as soon as she could

and Plaintiffs have presented evidence that Weinstein was aware that they supported Brin against

her in the election, Plaintiffs have made a sufficient showing to establish a prima facie case.5

        Moreover, beyond the suspicious timing, Plaintiffs have offered other evidence that their

speech motivated Weinstein’s decision to terminate them. For one, Weinstein did not review

Plaintiffs’ personnel records before firing them. (Weinstein Dep. 84:18–85:4.) She also stated in

5
  This case is distinguishable from cases like Daza, 941 F.3d at 309–10, where the Seventh Circuit
affirmed summary judgment against a plaintiff who did not present sufficient evidence of suspicious
timing or knowledge of protected conduct by the relevant officials. Here, Plaintiffs have presented
evidence of both suspicious timing and knowledge of protected conduct.



                                                   12
 Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 13 of 21 PageID #:2015




her verified answers to interrogatories that Plaintiffs were terminated because they were not

meeting the job expectations of the new administration; but they never had an opportunity to do

so because Weinstein decided to terminate them two days before she started as Clerk. (DSOF, Ex.

11, Interrog. Answers ¶¶ 1–2, Dkt. No. 92-11.) And, as discussed below, a reasonable jury could

question some of Weinstein’s explanations for her decision to fire Plaintiffs. This evidence

solidifies the disputed issue of fact with respect to whether their political support for her opponent

was a motivating factor in Weinstein’s decision to terminate Plaintiffs.

       III.    Mt. Healthy Analysis

       Because Plaintiffs have established a prima facie case of retaliation, the burden shifts to

Defendants to demonstrate that Weinstein would have fired Plaintiffs even if they had not

supported Brin. Yahnke, 823 F.3d at 1071 (citing Mt. Healthy City Sch. Dist. Bd. of Educ. v.

Doyle, 429 U.S. 274, 287 (1977)); Greene v. Doruff, 660 F.3d 975, 980 (7th Cir. 2011) (“[T]he

plaintiff must show only that the defendant’s conduct was a sufficient condition of the plaintiff’s

injury. The defendant can rebut, but only by showing that [the plaintiff’s] conduct was not a

necessary condition of the harm—the harm would have occurred anyway.”). The key question is

whether “taking all the facts and reasonable inferences in [Plaintiffs’] favor, there can be no

reasonable dispute” that Plaintiffs would have been fired despite their “protected First

Amendment activity.” Thayer v. Chiczewski, 705 F.3d 237, 252 (7th Cir. 2012).

       “Once a defendant produces evidence that the same decision would have been made in the

absence of the protected speech, the burden shifts back to the plaintiff to demonstrate that the

proffered reason was pretextual and that the real reason was retaliatory animus.” Id. To do so,

Plaintiffs “must produce evidence upon which a rational finder of fact could infer that the

defendant’s proffered reason is a lie.” Id. (citations omitted.) Put another way, “summary




                                                 13
 Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 14 of 21 PageID #:2016




judgment should be granted when, in light of the defendant’s unrebutted evidence, the court can

say without reservation that a reasonable finder of fact would be compelled to credit the

employer’s [non-retaliatory explanation].” Massey v. Johnson, 457 F.3d 711, 719 (7th Cir. 2006)

(internal quotation marks and citation omitted).

         Weinstein testified about her reasons for terminating Plaintiffs at her deposition. She

explained that she terminated Higgins because she “constantly” berated and yelled at staff, had

temper tantrums, left work undone, had two prior arrests and adjudications for driving under the

influence (“DUI”), caused morale issues, and was criticized by judges. (PRSOF ¶ 74.) Weinstein

further testified that she terminated Deram because clerks were upset that they were monitored by

video cameras feeding to Deram’s laptop, she had been removed from the domestic violence

courtroom because she had conflicts with the judge there and kept making mistakes, she degraded

clerks, and she used an obscenity to refer to a judge. (Id. ¶ 75.) Weinstein also claimed that an

employee who was a clerk and union representative told her that employees would quit unless

Higgins and Deram were fired (id. ¶ 78), and she terminated Smothers in part because she had

observed him wandering around carrying a cup of coffee and socializing instead of working (id.

¶ 76). Also, according to Weinstein, Clerk’s Office staff told her Smothers was unfriendly and

frustrating and did not understand his job; and further, Weinstein wanted to make changes with

supervisors and restructure the office and eliminated the position of interim file supervisor (Id.

¶ 77.)

         While Plaintiffs testified that Weinstein told them at their respective suspension and

termination meetings that she was restructuring and making changes in the Clerk’s Office, the

record does not indicate that Weinstein shared her other purported reasons with them. (Id. ¶¶ 64–

66.) In restructuring the office, Higgins’s and Deram’s Department Chief positions were divided




                                                   14
    Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 15 of 21 PageID #:2017




across three new Department Chief roles; Smothers’s position as Supervisor of the Round Lake

Beach branch continued, though his position of interim records supervisor was eliminated. (Id.

¶ 89; Weinstein Dep. 58:22–59:6.)

        The Court concludes that Weinstein has presented evidence that she would have fired

Plaintiffs even if they had not supported Brin. Weinstein testified that she gathered evidence from

multiple sources—including Clerk’s Office staff, judges, and her personal observations as a

practicing attorney who interacted with the Clerk’s Office—leading her to conclude that Plaintiffs

were not suitable for the positions she sought to fill in her restructuring of the office.6 Not every

reason Weinstein has given, standing on its own, would support a nonretaliatory motive for firing

Plaintiffs. But the record viewed as a while includes sufficient evidence of nonretaliatory reasons

for terminating Plaintiffs to shift the burden back to them to show that those reasons are

pretextual.

        So the Court next considers whether a reasonable jury could reject Weinstein’s non-

retaliatory explanations based on the record. Generally, “[a] reorganization is a legitimate reason

to terminate someone who is performing satisfactorily.” Nelms v. Modisett, 153 F.3d 815, 821

(7th Cir. 1998) (internal quotation marks omitted). Any other basis may also suffice, so long as it

was a true and sufficient reason for Weinstein’s actions. “An employer’s reasons for firing an

employee can be foolish or trivial or even baseless, as long as they are honestly believed.” Lord v.

6
  The Court does not find that Plaintiffs have admitted to the conduct that formed the purported bases for
their terminations. For example, while Defendants argue that Smothers has admitted he was “not
surprised” there were complaints about him standing around and not helping employees, Smothers further
explained that the reason he was not surprised was because staff always complained about their supervisors
and he would be surprised to hear such a complaint from the general public. (PRSOF ¶ 57.) While Deram
testified that there was a judge who, prior to 2007, preferred not to work with her, she did not admit having
any recent issues working with judges that affected her performance at the time of her termination. (Id.
¶ 33.) And Higgins did not testify that she has an alcohol problem, as Defendants assert; instead, she
testified that she resolved her alcohol problems in the early 1990s and has not faced DUI charges since.
(Higgins Dep. 116:4–9; 176:15–20.)



                                                    15
 Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 16 of 21 PageID #:2018




High Voltage Software, Inc., 839 F.3d 556, 564 (7th Cir. 2016) (internal quotation marks

omitted).

       Plaintiffs have pointed to more than enough evidence to create a genuine issue of fact as to

whether the nonretaliatory reasons offered for their terminations were, in fact, the true reasons as

opposed to mere pretext. For example, Deram was replaced by her former supervisee, Kandace

Wells, who was on probation at the time she took over Deram’s role. (Deram Dep. 154:6–155:23.)

Deram testified that she saw Wells supporting Weinstein at campaign events. (Higgins Dep. at

120:22–121:10.) Similarly, Higgins was replaced by Cindy Robers, another Weinstein supporter.

(Id.; Weinstein Dep. 42:13–43:2.) Deram testified that both Robers and Wells pointed and

laughed at Plaintiffs during Weinstein’s swearing-in ceremony. (Deram Dep. 83:13–84:17.)

       Additionally, certain of the explanations Weinstein gave for dismissing Plaintiffs are

shaky enough that a jury could discredit them at trial and decide to disbelieve Weinstein’s

account. For example, the official reason for dismissing Smothers was a “reduction in work

force.” (DRSOF ¶ 38.) But the Clerk’s Office promoted another employee to Smothers’s former

role as supervisor of the Round Lake Beach branch. (Weinstein Dep. 54:9–11; 58:22–59:6.)

Similarly, Weinstein claimed that Higgins could not continue as a supervisor because of two

DUIs—one in the 1980s and one in the early 1990s. (DRSOF ¶ 30.) But although Weinstein

testified that she believed it was inappropriate for Department Chiefs to have DUIs and that the

court administrator would not give security badges to staff with DUIs, she did not explain how

Higgins’s decades-old DUIs had impaired her performance or would do so in the future,




                                                 16
    Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 17 of 21 PageID #:2019




especially considering that Higgins had worked at the Clerk’s Office for 31 years. (PRSOF ¶¶ 79–

80.)7

        There are other gaps in Weinstein’s testimony as well. For example, Weinstein stated that

she terminated Deram, in part, because there were six video cameras above the clerks’ desks that

led to Deram’s laptop. (Weinstein Dep. 77:13–23.) She elaborated that court security was not

monitoring those cameras and that “facilities stated that they did not have any part in putting those

cameras in,” so staff felt like they were being spied on. (Id. at 77:24–78:6.) But Weinstein did not

say that she learned that Deram was responsible for installing the cameras or the surveillance

program; as far as she knew (on the record before the Court), the scheme was implemented by

Deram’s supervisor. Notably, the only official, contemporaneous document explaining the reasons

for Higgins’s and Deram’s terminations gave the reason as “attitude.” (DRSOF ¶¶ 17, 27.) See

Silva v. Wisconsin, 917 F.3d 546, 563 (7th Cir. 2019) (in context of Title VII case, “evolving

explanations support an inference of pretext”).

        Finally, Weinstein could not recall firing anyone who supported her in her campaign—

although she acknowledged that she demoted one such employee “maybe a year after” taking

office. (DRSOF ¶ 14.) Weinstein did not review Plaintiffs’ personnel files or speak with Plaintiffs

about their performances before deciding to fire them. (PRSOF ¶¶ 24, 81; DRSOF ¶ 54.) The

record supports the conclusion that Weinstein generally collected information from the faction

within the Clerks’ Office that supported her. These facts, combined with evidence indicating that

Weinstein knew that Plaintiffs supported Brin and that Weinstein terminated Plaintiffs as one of




7
  Weinstein also testified that she had been told that Higgins had continuing substance abuse issues and
that those issues contributed to the “totality of the circumstances” in deciding to terminate Higgins.
(Weinstein Dep. 72:1–16; 97:24–98:9.)



                                                    17
    Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 18 of 21 PageID #:2020




her first acts in office, provide evidence on which a jury could decide to discredit Weinstein’s

explanation.

        Put simply, Plaintiffs have provided enough evidence of pretext to survive summary

judgment. Construing the admissible evidence in the record in the light most favorable to

Plaintiffs, Defendants cannot prevail as a matter of law.

        IV.     Injunctive Relief

        As a final issue, Defendants contend that Plaintiffs lack standing to demand that the

Clerk’s Office change its policies because they no longer work there and have not sought

reinstatement.8 Plaintiffs concede that they do not explicitly seek reinstatement in their complaint,

but argue that they should be allowed to seek reinstatement as a remedy because it is among the

remedies available to them. Plaintiffs go on to assert that they have standing to challenge the

Clerk’s Office’s policies if they are granted reinstatement.

        Standing is an essential component of Article III’s limitation of federal courts’ judicial

power only to cases or controversies. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).

“The doctrine limits the category of litigants empowered to maintain a lawsuit in federal court to

seek redress for a legal wrong.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). There are

three elements that constitute the “irreducible constitutional minimum” of standing. Lujan, 504

U.S. at 560. A “plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial


8
 Defendants also argue that Plaintiffs’ claims were mooted by their dismissal from the Clerk’s Office. See
Powell v. McCormack, 395 U.S. 486, 496–97 (1969); see also St. John’s United Church of Christ v. City of
Chicago, 502 F. 3d 616, 626 (7th Cir. 2007) (plaintiffs must maintain personal interest in litigation for its
entire duration). But Defendants’ position is that Plaintiffs have lacked standing to pursue injunctive relief
for the duration of the suit, not that some intervening event mooted their claims. Thus, their discussion of
mootness becomes duplicative of their argument regarding standing.




                                                     18
    Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 19 of 21 PageID #:2021




decision.” Spokeo, 136 S. Ct. at 1547. In seeking injunctive relief, Plaintiffs must demonstrate

“immediate danger of sustaining some direct injury.” Hirst v. Skywest, Inc., No. 15 C 02036, 2016

WL 2986978, at *14 (N.D. Ill. May 24, 2016) (quoting Felt v. Ward, 886 F. 2d 848, 857 (7th Cir.

1989)). The Court may grant injunctive relief at its discretion “in the extraordinary situations

where legal remedies such as monetary damages are inadequate.” Bedrossian v. Nw. Mem’l

Hosp., 409 F.3d 840, 842 (7th Cir. 2005).

        In their complaint, Plaintiffs seek a permanent injunction against Defendants to prevent

them from committing further constitutional violations by taking adverse actions against

employees (including Plaintiffs) because of their support for a political candidate; a permanent

injunction “requiring that the Defendants adopt employment practices and policies in accord and

conformity with the requirements of the Civil Rights Act of 1871, 42 U.S.C. § 1983;” and a

declaration that Defendants’ actions violated the First Amendment. (Compl. at 19, Dkt. No. 1.)

They also seek “such other relief as the Court may deem just, equitable and appropriate.” (Id. at

20.) Plaintiffs argue that this last request leaves the door open to pursue reinstatement, which

gives them a continuing stake in the Clerk’s Office’s policies.9

        Federal Rule of Civil Procedure 8(a)(3) requires Plaintiffs to include in their complaint “a

demand for the relief sought, which may include relief in the alternative or different types of

relief.” In other contexts, courts in the Seventh Circuit have held that it is enough for plaintiffs to

demand equitable relief broadly, without further specifying the form that the relief will take. See

Albert v. Trans Union Corp., 346 F.3d 734, 739 (7th Cir. 2003) (demand for “all appropriate

relief for unjust enrichment under the laws of the states in which Plaintiffs reside” constituted

demand for injunctive relief); Kauffman v. Gen. Elec. Co., No. 14-CV-1358, 2015 WL 3562577,

9
  Defendants do not challenge that Plaintiffs would have standing to challenge the Clerk’s Office’s policies
if reinstated.



                                                    19
  Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 20 of 21 PageID #:2022




at *2 n.3 (E.D. Wis. June 5, 2015) (at motion to dismiss stage, demand for “such other relief as

may be appropriate” constituted demand for equitable relief). Because “plaintiffs are not required

to plead legal theories,” the Court has discretion to allow Plaintiffs to raise new legal theories at

the summary judgment stage. Whitaker v. Milwaukee County, 772 F.3d 802, 808 (7th Cir. 2014)

(quoting Del Marcelle v. Brown Cty. Corp., 680 F.3d 887, 909 (7th Cir. 2012) (en banc)). The

Court concludes that Plaintiffs here may pursue available equitable relief, including reinstatement

and (if they succeed in reinstatement) changes to the Clerk’s Office’s policies.

        If Plaintiffs are not reinstated, they may lack standing to obtain an injunction. But the

Court finds no reason to preclude them from seeking reinstatement, and Defendants have not

identified contrary authority. For example, they cite Brown v. County of Cook, 549 F. Supp. 2d

1026, 1032 & n.7 (N.D. Ill. 2008), but that case held that a former employee lacked standing to

enjoin the policies of a sheriff’s office because (1) the employee had retired; and (2) the Sheriff

who committed the alleged wrongdoings had left the office, defeating any claim the plaintiff

might have held to fear future harm. Defendants also cite Hines v. Wild, No. 07 C 50205, 2013

WL 3755418, at *6 (N.D. Ill. July 12, 2013), for the proposition that a plaintiff may not raise new

requests for relief in response to a motion for summary judgment. However, Hines held that the

plaintiff could not assert a new claim at the summary judgment stage, not that a plaintiff could not

request alternative remedies. Id. at *6 n.1.

        Defendants also have not established that they will be prejudiced if Plaintiffs are permitted

to seek reinstatement. It is too late for Plaintiffs to alter the factual basis of their complaint.

Chessie Logistics Co. v. Krinos Holdings, Inc., 867 F. 3d 852, 859 (7th Cir. 2017). The Court may

deny Plaintiffs the opportunity to add last-minute claims or revise the factual basis of the

complaint because such amendments may “substantially alter the course of trial or effectively




                                                   20
 Case: 1:17-cv-07637 Document #: 126 Filed: 09/15/21 Page 21 of 21 PageID #:2023




deny [the opposing party] the opportunity . . . to take discovery.” CMFG Life Ins. Co. v. RBS Sec.,

Inc., 799 F.3d 729, 750 (7th Cir. 2015). But here the legal theory is the same and the underlying

facts are the same; the only difference is the form of relief. Defendants have long known that

Plaintiffs sought injunctive relief against the Clerk’s Office—the Court previously dismissed

Plaintiffs’ claims for damages against the Clerk’s Office while allowing their claims for

injunctive relief to proceed. (Mem. Op. & Order at 5.) So the Court will allow Plaintiffs to pursue

reinstatement and other injunctive relief against the Clerk’s Office.

                                         CONCLUSION

       For the above reasons, Defendants’ motion for summary judgment (Dkt. No. 88) is denied.



                                                      ENTERED:



Dated: September 15, 2021                             __________________________
                                                      Andrea R. Wood
                                                      United States District Judge




                                                21
